



LOCK-UP AGREEMENT




THIS AGREEMENT (this "Agreement") is dated as of January 16, 2007 by and among
Edgewater Foods International, Inc., a Nevada corporation (the "Company"), and
the shareholders of the Company listed on Schedule A attached hereto
(collectively, the "Shareholders").




WHEREAS, to induce the Company and the investors (the “Investors”) to enter into
the Series B Convertible Preferred Stock Purchase Agreement dated as of the date
hereof (the “Purchase Agreement”) by and among the Company and the Investors,
the Shareholders have agreed not to sell any shares of the Company’s common
stock, $0.001 par value per share (the "Common Stock"), that such Shareholders
presently own or may acquire after the date hereof, except in accordance with
the terms and conditions set forth herein.  Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the
Purchase Agreement.




NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:




1.

Restriction on Transfer; Term.  The Shareholders hereby agree with the Company
that the Shareholders will not offer, sell, contract to sell, assign, transfer,
hypothecate, pledge or grant a security interest in, or otherwise dispose of, or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise by the Company or any
affiliate of the Company or any person in privity with the Company or any
affiliate of the Company), directly or indirectly, any of the shares of Common
Stock from the period commencing on the Closing Date and expiring on the date
that is six (6) months following the effective date of the registration
statement filed by the Company with the Securities and Exchange Commission
providing for the resale of the shares of Common Stock issuable upon conversion
of the Preferred Shares and exercise of the Warrants issued pursuant to the
Purchase Agreement (the “Period”).  




2.

Ownership.

During the Period, the Shareholders shall retain all rights of ownership in the
Common Stock, including, without limitation, voting rights and the right to
receive any dividends, if any, that may be declared in respect thereof.




3.

Company and Transfer Agent.  The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent.  The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Common Stock
if such transfer would constitute a violation or breach of this Agreement and
the Purchase Agreement.




4.

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows:  (i) if






­








--------------------------------------------------------------------------------



personally delivered, on the business day of such delivery (as evidenced by the
receipt of the personal delivery service), (ii) if mailed certified or
registered mail return receipt requested, four (4) business days after being
mailed, (iii) if delivered by overnight courier (with all charges having been
prepaid), on the business day of such delivery (as evidenced by the receipt of
the overnight courier service of recognized standing), or (iv) if delivered by
facsimile transmission, on the business day of such delivery if sent by 6:00
p.m. in the time zone of the recipient, or if sent after that time, on the next
succeeding business day (as evidenced by the printed confirmation of delivery
generated by the sending party's telecopier machine).  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.




If to the Company:




Edgewater Foods International, Inc.

400 Professional Drive, Suite 310

Gaithersburg, Maryland 20879

Attention: Michael Boswell

Tel. No.: (240) 864-0449

Fax No.:  (240) 864-0450




With copies to:  




Law Offices of Louis E. Taubman, P.C.

17 State Street,  Suite1610

New York, New York  10004

Attention:  Louis E. Taubman

Tel. No.:  (212) 732-7184

Fax No.:  (212) 202-6380




and to:




Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Christopher S. Auguste

Tel No.: (212) 715-9100

Fax No.: (212) 715-8000
























--------------------------------------------------------------------------------



If to any of the Shareholders, addressed to such Shareholder at:




c/o Edgewater Foods International, Inc.

400 Professional Drive, Suite 310

Gaithersburg, Maryland 20879

Attention: Michael Boswell

Tel. No.: (240) 864-0449

Fax No.:  (240) 864-0450




With copies to:  

Law Offices of Louis E. Taubman, P.C.

17 State Street, Suite 1610

New York, New York  10004

Attention:  Louis E. Taubman

Tel. No.:  (212) 732-7184

Fax No.:  (212) 202-6380




or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.




5.

Entire Agreement.  This Agreement contain the entire understanding and agreement
of the parties relating to the subject matter hereof and supersedes all prior
and/or contemporaneous understandings and agreements of any kind and nature
(whether written or oral) among the parties with respect to such subject matter,
all of which are merged herein.




6.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in that state, without regard to any of its principles of conflicts of
laws or other laws which would result in the application of the laws of another
jurisdiction.  This Agreement shall be construed and interpreted without regard
to any presumption against the party causing this Agreement to be drafted.  




7.

Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN





















--------------------------------------------------------------------------------



NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY SUMMONS,
COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR OTHER
PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.  




8.

Severability.  The parties agree that if any provision of this Agreement be held
to be invalid, illegal or unenforceable in any jurisdiction, that holding shall
be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.




9.

Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.




10.

Headings.  The section headings contained in this Agreement (including, without
limitation, section headings and headings in the exhibits and schedules) are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.




11.

Counterparts.  This Agreement may be executed in two or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document.  This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.




12.

Third Party Beneficiaries.  Each of the Shareholders and the Company hereby
acknowledges that the Investors are third party beneficiaries of this Agreement
and this Agreement may not be modified or changed without the prior written
consent of the Investors.  




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.




  

EDGEWATER FOODS INTERNATIONAL, INC.

 

By:

    

Name: Michael Boswell

Title:   Acting Chief Financial Officer

          

SHAREHOLDER:

 

By:

    

Name:

Title:







  
























--------------------------------------------------------------------------------



Schedule A




1.

Robert Saunders

2.

Douglas C. MacLellan

3.

Mark H. Elenowitz

4.

Robert L. Rooks

5.

Ian Fraser

6.

Michael Boswell

7.

Darrell Horton

8.

Victor Bolton






















